Citation Nr: 0213125	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  01-07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to May 25, 1999 
for service connection for xeroderma.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of xeroderma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to July 
1949.

This case came to the Board of Veterans' Appeals (the Board) 
on appeal of a March 2001 rating decision of the Department 
of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas (the M&ROC) which granted entitlement to 
service connection for xeroderma and assigned a 10 percent 
evaluation, effective May 25, 1999.  The veteran filed a 
notice of disagreement in April 2001 as to both the effective 
date of service connection and the rating of the award.  A 
June 2001 rating decision increased the evaluation for 
xeroderma to 30 percent, effective May 25, 1999.


REMAND

In a statement received by the Board in September 2002, the 
veteran indicated that he wanted a personal hearing at the 
M&ROC before a member of the Board. 
In light of the above and to ensure full compliance with due 
process requirements, this case is REMANDED to the RO for the 
following action:

A personal hearing should be scheduled 
for the veteran before a traveling member 
of the Board sitting at the M&ROC in 
Wichita, Kansas. 

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the M&ROC.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (the Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



